 BAKER BRUSH CO., INC.Baker Brush Co., Inc. and International LeatherGoods, Plastics & Novelty Workers' Union, AFL-CIO. Cases 15-CA-5909 and 15-RC-5820November 17, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 10, 1977, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.1. We find merit in the exceptions filed by theGeneral Counsel and Charging Party to the Adminis-trative Law Judge's conclusion that Respondent didnot violate Section 8(a)(1) by announcing a futurewage increase during the final week of the electioncampaign.The record reveals the following sequence ofevents:Pursuant to a Stipulation for Certification UponConsent Election approved by the Acting RegionalDirector on November 28, 1975,1 an election washeld on December 12 in a unit of Respondent'sproduction and maintenance employees. During theweek immediately preceding the election, Respon-dent distributed to employees four leaflets which, inaddition to containing antiunion comments, prom-ised that wage increases would be given them in thevery near future. The December 8 leaflet stated, inpart:As you all know, the Federal minimum wagewill go up in January of 1976. We have longplanned to put a general increase into effect atthat time. This decision was made before theunion began its campaign here in Farmerville. Itwill not be changed by your vote in this election.However, if the union wins the election, theUnless otherwise indicated, all dates hereinafter are in the periodNovember 1975 through January 1976.2 When discussing this issue at several points in his Decision, theAdministrative Law Judge erroneously characterized the complaint hereinas alleging that Respondent promised its employees a wage increase233 NLRB No. 61discretionary increase for employees who are nowat or above the minimum wage may have to bedelayed until we can reach an agreement with theunion on economic issues. It is our intention thatwe would offer the same general increase inJanuary whether or not the union wins theelection.The leaflet distributed I day before the electionconcluded by stating as follows:Similarly, pay increases are scheduled for thenear future regardless of the results of theelection. Furthermore, we commit ourselves tofollow the policy of increasing our employees' payas the productivity and efficiency of this plantimproves. It is our intention that the size andtiming of future increases will not be influencedby the outcome of this election; we will grant themaximum increases that are reasonable, whetheror not the union wins the election. However, to beperfectly honest, we would be prohibited fromunilaterally granting discretionary increases if theunion won the election. We would not then beable to grant any discretionary increases until anagreement is reached. This might take months.Sometimes such bargaining has taken over a year.These are the facts about future pay increases. Donot be misled by rumors.The Union lost the election. Then, on January I-consistent with the promises it had made-Respon-dent effectuated an overall pay increase which raisedto the new Federal minimum wage all employeeswho had been receiving a lesser amount and raised toa higher wage level the other employees who werealready at or above that minimum wage rate.The record establishes, and the AdministrativeLaw Judge found, that the wage increases whichRespondent promised and later granted were acontinuation of a pattern of previous wage increasesgranted annually in December over the past 30 years.Thus, in agreement with the Administrative LawJudge, we find that Respondent's actual grant of theincrease was lawful. Apart from this, however, aclearly separate and distinct issue is raised by thetiming and content of Respondent's advance an-nouncements thereof.2As to the factor of timing, in previous yearsRespondent made no advance announcements con-contingent upon the Union's success in the election. We hereby correct thaterror. For, in fact, the complaint alleges that Respondent promised itsemployees in writing that they would receive a wage increase if the Unionwas unsuccessful.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning increases to be granted its Farmervilleemployees.3Notwithstanding this previous course ofconduct, during the final week of the ongoingorganizational campaign in 1975 Respondent circu-lated the four separate leaflets announcing theupcoming pay increases. Plant Manager John Arenaadmitted that these were, at least in part, motivatedby the Union's election campaign. Thus, it is clearthat, even though the wage increase decision itselfwas lawfully motivated, Respondent neverthelessused the advance announcement thereof as acampaign tool to undermine employee support forthe Union.With respect to the content of Respondent'sannouncements, we find the message to be clear.Employees paid below the new Federal minimumwould be raised by January 1, as the law required.Those already receiving pay equal to, or greater than,the new minimum would get their wage increase atthe same time-but only if the Union lost theelection. If the Union were to win, their raises wouldnot take effect until Respondent and the Unionreached agreement-and that could take from"months" to "over a year." Thus, in substance,Respondent promised a wage increase in the immedi-ate future, but-except as required by the Federalwage law-threatened not to implement such in-crease for an extended period of time in the event ofa union victory. When the Union lost the election,Respondent-complying with the terms of its elec-tion campaign promise-granted January 1 payraises to all employees.In finding that Respondent's wage increase an-nouncements did not violate the Act, the Administra-tive Law Judge relied on the premise that Respon-dent's assertions (in its campaign leaflets) that-if theUnion won the election-it would be prohibitedfrom unilaterally granting a "discretionary in-crease"4was a correct interpretation of Section8(a)(5) of the Act. Had the January I discretionaryincrease not been promised in advance, we wouldhave no difficulty in accepting, as a general proposi-tion, the Administrative Law Judge's premise. But,here, first the increase was promised and then itsimplementation was conditioned upon the Union'sloss of the election.Contrary to the Administrative Law Judge, we findthat the discretionary increase promised for imple-mentation on or about January I was, by reason ofthat promise, an existing condition of employment3 The Farmerville plant had been in operation since early 1973. At otherplants operated by Respondent. announcements of forthcoming wageincreases have not been made dunng the past 15 years.4 We are satisfied from the record, including the exhibits setting forth thetext of Respondent's election campaign leaflets, that the term "discretionaryincrease" refers to the portion of the promised wage increase which is inexcess of what Respondent must pay to avoid violation of the Federalminimum wage laws.which Respondent-had the Union been certified-would have been legally obligated to continue andcould not alter without consulting the Union. LibertyTelephone & Communications, Inc., and CenturyTelephone Enterprises, Inc., 204 NLRB 317 (1973).5Furthermore, as found by the Administrative LawJudge, the annual granting of similar wage increaseshad been a customary practice of Respondentthrough the years and, as such, was clearly acondition of employment on that basis as well.Accordingly, Respondent would not have beenlegally restrained from granting the promised in-crease if the Union had been certified, but ratherwould have had a legal obligation to pay it. Thisobligation arose both from Respondent's explicitpromises made during the election campaign and thepromise implicit by reason of Respondent's long-standing practice. Leroy W. Craw, Jr., et al., d/b/aCraw & Son, 227 NLRB 601 (1976). The Board, withCourt approval, has consistently held that anemployer who withholds pay raises from employeeswho have chosen a union as their, bargainingrepresentative violates the Act if the employeesotherwise would have been granted the raises in thenormal course of the employer's business. FloridaSteel Corporation, 220 NLRB 1201 (1975), enfd. 538F.2d 324 (C.A. 4, 1976).Moreover, the natural effect of Respondent'scampaign announcements was to convince employ-ees that they did not need a union in order to obtainwage increases, and, by shifting to the Union theonus for not implementing the promised wageincreases when scheduled, Respondent sought todisparage the Union by conveying the impressionthat the Union stood in the way of the employees'prompt receipt of a higher wage. Thus, Respondentheld out to the employees a benefit which, but for theUnion, they would receive on or about January 1.This conduct was clearly designed to undermine, anddiscourage support for, the Union. Accordingly, wefind that Respondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act and,thereby, violated Section 8(a)(1).62. Both the General Counsel and the ChargingParty have excepted to the Administrative LawJudge's failure to find that Respondent's gift ofThanksgiving turkeys to its employees was alsoviolative of the Act and constituted further grounds5 See also Armstrong Cork Company v. N.L.R.B., 211 F.2d 843 (C.A. 5.1954).6 See Planters Peanuts, a Division of Standard Brands, Inc., 230 NLRB1174 (1977); American Paper & Supply Company, Container Division, 159NLRB 1243(1966).562 BAKER BRUSH CO., INC.for setting aside the election. We find merit in theirexceptions.7It is undisputed that, during its first 2 years ofoperation at its Farmerville plant (1973 and 1974),Respondent gave no holiday benefits, such asturkeys, to its employees at either Thanksgiving orChristmas. Robert Lawson, a subordinate managerat Farmerville, testified that, following a supervisorymeeting in late December 1974 at which he learnedof the employees' dissatisfaction about receiving noholiday benefits, he sent a memorandum to thecorporate president in New York stating that theemployees should be given something on the twoholidays the next year. No action, however, wastaken to implement this proposal until October1975-after the organizational campaign had be-gun-when Plant Manager Arena asked an employeewith poultry business connections about obtainingturkeys, and then placed a telephone order for them.On November 24, in the midst of the organizationalcampaign, and after the petition had been filed, theturkeys were distributed to the employees. Respon-dent had made no advance announcement in thisregard.Respondent, however, gave its employees no giftswhatsoever for Christmas-the election having beenheld 13 days prior thereto. This is of particularsignificance, as Respondent's sole basis for maintain-ing that its decision to give the turkeys predated theunion organizational campaign was its December1974 memo which advocated, with equal emphasis,that gifts be given for both Thanksgiving andChristmas.The record contains no evidence as to whetherRespondent's corporate president ever responded toLawson's December 1977 memorandum and doesnot establish that Farmerville officials had authorityto grant such benefits solely on their own initiative.Moreover, despite Respondent's asserted desire-inDecember 1974--to counter employee dissatisfactionwith the past failure to grant holiday gifts, employeeswere not informed of management's holiday giftproposal or of any decision to implement it untilafter the Union's organizational campaign hadcommenced some 9 months later.On the basis of the above facts, we find thatRespondent's gift of Thanksgiving turkeys to itsemployees was violative of Section 8(a)(1). While inDecember of the previous year, Respondent's Farm-erville management set forth a proposal to grantfuture Thanksgiving and Christmas gifts, it didnothing to inform the employees of this, nor did ittake any action to effectuate it until the Union'sorganizing efforts were in full swing. And, when itI Member Murphy would adopt the Administrative Law Judge'srationale and conclusion that the gift of turkeys at Thanksgiving was notdid initiate this plan, it did so through an employeefrom whom, as would be expected, word of theCompany's generosity spread among the otheremployees. The timing of Respondent's actions againclearly suggests that it was motivated by a desire toboost the Company's image and to undermine theUnion's strength among the employees. Further,Respondent's failure, following its election victory, toinstitute its similarly firm commitment concerning aChristmas gift lends additional support to ourconclusion that the gifts were but another campaigndevice designed to diminish Petitioner's support andinterfere with the employees' Section 7 rights.N.L.R.B. v. Exchange Parts Company, 375 U.S. 405,409 (1964). Accordingly, we find that Respondent'sgift of turkeys to its employees during the electioncampaign violated Section 8(aXl) of the Act.3. Petitioner's objections to the election encom-pass the subject matter of the violations found hereinand, accordingly, as such conduct occurred duringthe relevant period between the filing of the petitionand the holding of the election, we conclude thatthose unfair labor practices interfered with theemployees' free choice in the election. Therefore, weshall direct that the election herein be set aside andthat the Regional Director shall hold a secondelection to determine the question of representationwhen he deems that a fair election can be held.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices within the meaning ofSection 8(a)(1) of the Act, we shall order it to ceaseand desist therefrom.CONCLUSIONS OF LAW1. Baker Brush Co., Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. International Leather Goods, Plastics & Nov-elty Workers' Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By announcing an imminent increase duringthe critical preelection period under circumstancescalculated to influence employees to reject unionrepresentation, and by threatening that the an-nounced wage increase might be delayed or withheldfor an extended period of time if employees selectedthe above-named Union as their representative,Respondent violated Section 8(a)(I) of the Act.4. By giving its employees Thanksgiving turkeysin order to diminish Petitioner's support among itsviolative of the Act under the circumstances of this case and, hence, woulddismiss that allegation of the complaint.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, Respondent violated Section 8(a)(1) ofthe Act.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.6. The following employees constitute an appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(c) of the Act:All production, maintenance, shipping and re-ceiving employees employed at Employer's WardChapel Road, Farmerville, Louisiana, location,excluding all office clerical employees, foremen,watchmen, guards, and supervisors as defined inthe Act, as amended.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Baker Brush Co., Inc., Farmerville, Louisiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Announcing wage increases under circum-stances calculated to undermine employee supportfor the International Leather Goods, Plastics &Novelty Workers' Union, AFL-CIO, or any otherlabor organization.(b) Threatening that a promised wage increasemight be delayed or withheld for an extended periodof time to discourage support for a labor organiza-tion.(c) Giving Thanksgiving turkeys to its employees inorder to undermine their support for said Union orany other labor organization.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Post at its premises in Farmerville, Louisiana,copies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by theRegional Director for Region 15, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the election held onDecember 12, 1975, in Case 15-RC-5820 be, and ithereby is, set aside, and that said case be remandedto the Regional Director for Region 15 for purpose ofconducting a new election.[Direction of Second Election and Excelsior fn.omitted from publication.]8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT announce wage increases undercircumstances calculated to undermine yoursupport for the International Leather Goods,Plastics & Novelty Workers' Union, AFL-CIO,or any other labor organization.WE WILL NOT threaten you that promised wageincreases may be delayed or withheld for anextended period of time in order to discourageyour support for the above-named Union or anyother labor organization.WE WILL NOT give Thanksgiving turkeys to ouremployees in order to undermine their support forthe above-named Union or any other labororganization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section7 of the Act.BAKER BRUSH Co., INC.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge:Upon a charge filed on October 20, 1975, by InternationalLeather Goods, Plastics & Novelty Workers' Union, AFL-CIO, hereinafter referred to as the Union, the GeneralCounsel for the National Labor Relations Board, hereinaf-ter referred to as the Board, issued a complaint onDecember 3, 1975, against Baker Brush Co., Inc., hereinaf-ter referred to as the Respondent or Employer, alleging asviolative of Section 8(a)( ) of the National Labor RelationsAct, certain conduct attributed to company supervisorsbetween September 17 and 23, 1975, and, as violative ofSection 8(a)(3) of the Act, the discharge of employeeSandra Smith on October 9, 1975. Thereafter, on March 12,1976, prior to the hearing herein, the complaint wasamended to include additional Section 8(a)(1) allegations564 BAKER BRUSH CO., INC.concerning specific company conduct in November andearly December 1975. A timely answer to the complaintwas subsequently filed by the Respondent denying thecommission of any unfair labor practices.In Case 15-RC-5820, pursuant to a petition filed by thePetitioner on November 21, 1975, and a Stipulation forCertification Upon Consent Election approved on Novem-ber 28, 1975, by the Acting Regional Director for Region15, an election was held on December 12, 1975, among theproduction and maintenance employees employed by theEmployer at its Farmerville, Louisiana, plant.' Thereafter,on December 18, 1975, the petitioning union filed timelyobjections to conduct affecting the results of the election.Subsequently, on March 15, 1976, after having conduct-ed an investigation of the objections, the Regional Directorissued an Order, approving the withdrawal of certainobjections2and finding that certain other objections raisedsubstantial and material issues which could best beresolved after a hearing.3Since the matters contained inObjections 2, 7, 10, and 12, were identical to the conductalleged in the 8(a)(l) amendments to the outstandingcomplaint, the Regional Director ordered that a hearing beheld in Case 15-RC-5820, and that it be consolidated withthe unfair labor practice hearing in Case 15-CA-5909, forthe purpose of hearing, ruling, and issuance of a decisionby an Administrative Law Judge.Pursuant to said Order, a hearing was held in Farmer-ville, Louisiana before me. Shortly after the opening of thehearing, the General Counsel and Respondent entered intoan informal settlement agreement covering all substantive8(a)(1) and (3) allegations contained in the initial com-plaint of December 3. Thus, the hearing was limited toconduct alleged in the amended portion of the complaintand the specific objections to election. All parties wererepresented by counsel, and were afforded full opportunityto examine and cross-examine witnesses, to introduceevidence pertinent to the issues and to engage in oralargument. Subsequent to the close of hearing, timely briefswere submitted by counsel for all parties.Upon the entire record in this case, and based upon myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence,"considered along with the consistency and inherentprobability of testimony" (Universal Camera Corporation v.N.L.R.B., 340 U.S. 474, 496 (1951)), I make the following:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF THE RESPONDENTBaker Brush Co., Inc., is engaged in the manufacture ofpaint brushes and related businesses at its plant inFarmerville, Louisiana. During the 12-month periodimmediately preceding the issuance of complaint, theRespondent shipped goods and/or furnished servicesvalued in excess of $50,000 from its Louisiana operationsdirectly to points located outside the State of Louisiana,and purchased goods and/or services valued in excess of$50,000, which goods and/or services were shipped directlyI The tally of ballots issued by the Regional Director revealed that thePetitioner failed to receive a majonty of the votes cast.2 Specifically withdrawn were petitioner's Objections 1, 3. 4. 5. 6, 8, 9, II.and 13.to it in the State of Louisiana from points located outsidethe State. The parties admit, and I find, that Baker BrushCo., Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.1I. THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that International LeatherGoods, Plastics & Novelty Worker's Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICES ANDCONDUCT AFFECTING RESULTS OF ELECTIONA. The Issues1. Whether, on certain occasions between November21, 1975, the date the representation petition was filed, andDecember 8, 1975, certain of Respondent supervisorsengaged in conduct violative of Section 8(a)(1) of the Actand conduct interfering with an employee exercise of a freeand untrammeled choice in an election.2. Whether the Respondent violated the Act or engagedin objectionable conduct by giving its employees turkeyson Thanksgiving.3. Whether the Respondent unlawfully conditioned afuture wage increase upon the outcome of the election.B. The FactsI. Alleged 8(aXl) conversationsThe Respondent commenced business at its Farmervillefacility in July 1973. The Union initiated its organizationalcampaign among the Respondent's 180 employees aroundSeptember 21, 1975.4During the period between Novem-ber 21 and December 9, several conversations allegedlyoccurred between company supervisors and employees.Carolyn Patterson, a wrapper and known union adherent,testified that around 3 p.m. on Tuesday, December 9, hersupervisor and close friend, Dorothy Strickland, ap-proached her in the repair department and asked her if shewere going to be an observer for the Union at the election.Patterson replied that she was not, that another employeehad wanted to be the observer. Strickland allegedly toldher that she could not think of anyone else who hadworked any harder for it than she had. Patterson repliedthat she was not going to tell her who the other employeewas, so she need not ask.Strickland, whose friendship with Patterson extended tovisiting each others' home, testified that she knew thatPatterson was very active in the Union, that Patterson wasopen about her union activities, and that on this occasionduring the course of the conversation Strickland did notask her, but stated, "I assume that you're going to be ...one of the officials in the break room," and that Pattersonanswered, no, that Myra Smith was. I credit Strickland'sslightly different version of the incident, and, under the3 Subject to this finding are Objections 2, 7, 10, and 12.4 All dates hereinafter set forth, unless otherwise specified. refer to 1975.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances, find that such does not constitute unlawfulinterrogation.Deborah Ann Gibson, a former employee of theRespondent employed between October and December 10,when she was involuntarily terminated by Plant ManagerJohn Arena, testified that around 3:30 p.m. on Monday,November 24, she was called into the office to see atelephone company representative about some telephonecalls. Upon leaving, she met Arena who asked to see her inhis office for a minute. Arena asked Gibson whether shehad signed a union card. When she replied that she did notknow what a union card looked like, Arena asked her if sheknew anybody passing out union cards. Contrary to thefact, Gibson told him, no. Arena then assertedly asked herhow she felt about the election coming up, and she repliedthat she did not feel anything about it, that she probablywould not even be there to vote. Gibson then went back towork.Arena emphatically denied that the conversation oc-curred, or ever having a meeting with Gibson at any timeprior to her discharge. He also denied questioning her orany employee concerning union activity, or at any timethreatening any employee concerning union activity.Contrary to Gibson's testimony, Plant Foreman MickeyStrother, who was present on the occasion of the telephonerepresentative's visit and conversation with Gibson, andDeborah Taylor, Arena's secretary, both testified that thetelephone interview with Gibson occurred early in Novem-ber, and not on November 24. Further, Strother testifiedthat Arena was not in his office at the time and bothStrother and Taylor testified that, upon finishing herconversation with the telephone man, Gibson did not enterArena's office but, rather, accidently bumped into an officemachine against the wall and walked on through the breakroom door and into the plant.I found Strother and Taylor to be straightforward andtruthful in giving their testimony. I was unimpressed withGibson's demeanor, particularly on cross-examination,and, contrary to her statement, felt there might well havebeen some ill feelings toward Arena as a result of hishaving fired her. I credit Arena's denial of that attributedto him by Gibson and find that such did not occur, eitheron November 24 during the "objections period" or at anytime.Gibson testified to a second union conversation with asupervisor, this allegedly occurred on Monday, November24. According to Gibson, while at her machine she wasasking some girls if they knew anything about the Union.Her supervisor, Linda Gunter, overheard her and asked herto come to her desk, stating that she did not want toembarrass anybody in front of other people. Gunter thentold Gibson that she had overheard her asking about theUnion and stated that she should not let John (Arena) hearher talking about the Union, because it might cost her herjob.5 When Gibson asked why, Gunter, in referring to theupcoming election, said: "if the Union wins ... the plantwould close down, which means a lot of people would losetheir jobs." In reply to a leading question by counsel,S Three times thereafter on cross-examination, however, in restating hertestimony she testified that Gunter said "because it would make him mad."I Kennedy, in his affidavit dated January 8, 1976. also placed thisGibson further testified that Gunter asked her how she wasgoing to vote, adding that she did not have to tell her if shedid not want to. After first telling her it was none of herbusiness, Gibson told her that she probably would not voteat all.Gunter, when confronted with Gibson's testimony,positively denied each statement or query attributed to herby Gibson. Gunter, who now lives in Alaska and who leftthe Respondent's employ in January 1976, impressed mewith her candor while testifying. I credit her denial ofGibson's uncorroborated assertions.Michael Kennedy, another former employee who alsoworked under Gunter's supervision, testified that onTuesday or Wednesday before the December 12 election,around 2 p.m., Gunter was taking count on the boxes.When she approached Kennedy at his glue machine,Kennedy opened the conversation by saying, "Well, itlooks like the election is this Friday." Gunter askedKennedy how he was going to vote, and Kennedy repliedthat he was not going to tell anybody how he voted. Gunterthen said, "Well, you know how your wife is going to vote."Kennedy replied that his wife votes the way she feels, andhe votes the way he feels. Gunter then followed with,"Well, you know we're going to win," and, upon leaving,"keep up the spirit."Gunter categorically denied questioning Kennedy in thisregard and testified that the conversation to which hereferred took place about 2 weeks before the election,6andthat, on this occasion, Kennedy asked her if she was goingto vote for the Union. Gunter, a little perplexed, replied,no, that she was a supervisor and part of management, andcould not vote at all. Kennedy kind of laughed, and Guntertook her count and left.Based upon my confidence in Gunter as a truthfulwitness and a lack of corroboration of that attributed toher by Kennedy, I credit her version of the incident andfind no violation of the Act.2. Conferring benefits and announcing wageincreasea. Thanksgiving turkeysOn Thanksgiving 1973, the first year the Farmervilleplant was opened when the Employer had 15 to 18employees, and on Thanksgiving 1974 when the plantemployed 50 to 60 employees, the Respondent did not giveturkeys to its employees. It had been a practice, however,for many years at Respondent's New York plant to giveturkeys at Thanksgiving. Shortly after Christmas 1974,during the course of a supervisors' meeting, it becameknown that the employees were quite upset that they hadnot received something from the Company for Thanksgiv-ing or Christmas, a practice which apparently wastraditional among merchants and other companies in thearea. A decision was made at that time by two plantmanagers, Robert Lawson and John Arena, that "come1975 we were going to do something." By memorandumdated December 31, 1974, to the Respondent's president,conversation as 2 weeks before the election, but repudiated this on thewitness stand. Kennedy was fired by the Company on January 2. 1976.566 BAKER BRUSH CO., INC.Stuart Shulman, Lawson informed him that "After the badreaction of the employees to the fact they did (not) receiveanything for Thanksgiving or Christmas, it is mostimportant to moral [sic] that we give a ham or turkey forThanksgiving and something appropriate for Christmasnext year. The people in this area are very gift oriented andare use to the custom of the Boss giving gifts at theholidays."Around the middle of October, having learned that thefamily of one of his employees, Wayne Feazel, wasinvolved in the poultry business in El Dorado, Arkansas,Arena asked Feazel if he could purchase some turkeys forthe Company. Feazel told Arena the name of the companyand who to get in touch with.On October 23, Lawson placed a telephone call to ElDorado, ordering turkeys for the Company. Subsequently.on Friday, November 21, Lawson again called El Doradoto firm up delivery of the turkeys for early the followingMonday morning, November 24. On Monday, 180 turkeyswere delivered to the Company and that afternoon in thebreak room around 4:30 p.m. they were distributed byArena and Lawson to all the employees along with aThanksgiving card. While no announcement was madeconcerning the company decision to give away turkeys,word got around that turkeys would be given to eachemployee.Under the Supreme Court's decision in Exchange Parts7it is an unfair labor practice for an employer to confereconomic benefits on its employees for the purpose ofinducing them to vote against the Union, and, as held bythe Court, the issue in such cases is one involving thecompany's motive. As subsequently reasoned by theFourth Circuit in J. P. Stevens,8the question is whetherthere is substantial evidence to support a finding that theemployer's intent in granting the benefit or in timing theannouncement of the granting of the benefit was to restrictits employees' freedom of choice by giving them cause toinfer that the benefit might be withdrawn or future benefitswithheld should they select a union to represent them.In the case at bar, the decision to give employees turkeyson Thanksgiving 1975 was made the prior December, wellin advance of any union activity at the Respondent's plant.In Oxco Brush Division of Vistron Corporation,9the Boardwas confronted with a similar situation where the employerdecided in August to confer holiday pay upon employeesnot previously covered. A union representation petitionwas filed in October and the first notice to employeesconferring the additional holiday benefits was made theweek prior to Thanksgiving, the first holiday to which thenew policy was applicable. The Board overruled theUnion's objection, stating therein that:It is true that the announcement was not made untilafter the petition had been filed and the electionscheduled, and at a time when the election was only 3weeks away. But it is undisputed that the decision,which affected other plants as well, was actually madefinal long before the employer had any indication of7 N.L.RB. v. Exchange Parts Company, 375 U.S. 405 (1964).J. P. Stevens and Companry. Inc. v N.L.R.B., 461 F.2d 490 (C.A. 4,1972).union interest in the plant. Moreover, the announce-ment itself made no mention of the union or of thepending election.The Board has long adhered to the rule that "Anemployer, in deciding whether to grant benefits while arepresentation election is pending, should decide thatquestion as he would if the Union were not in the picture.On the other hand, if an employer's course of action isprompted by the union's presence, then the employerviolated the Act whether he confers benefits or withholdsthem because of the union." 1On the record herein, I find nothing to suggest a causalconnection between the Respondent's decision to giveThanksgiving turkeys and the union activity at the plant,nor am I able to find that the Respondent's conferral ofThanksgiving turkeys was undertaken with the expresspurpose of infringing upon the employees' freedom ofchoice or was calculated to interfere with the results of theelection. I find that the evidence fails to support thecomplaint allegation that the Respondent conferred bene-fits upon its employees in an effort to induce saidemployees to abandon support of the Union in violation ofSection 8(a )() of the Act.b. Announced wage increaseThe record reveals that it has been customary throughthe years for Baker Brush Company to grant annual wageincreases, usually in December, to its employees who arenot covered in bargaining units, and that such practiceexisted with respect to its plant in New York, its plant in St.Paul, its two plants in Vermont, and at Farmerville duringits 2-year existence in 1973 and 1974. In 1973 theRespondent granted an increase to its employees inDecember, and in 1974 an increase was granted in threestages.During the first week in December 1975 a number ofRespondent's supervisors reported to Arena that they werebeing questioned by employees about what their wagestatus was going to be with the minimum wage change inJanuary. About the same time, December I, the Uniondistributed a flyer to Respondent's employees raising thematter of an increase in wages and charging the Respon-dent with not keeping up with the cost of living. BetweenDecember 5 and I I the Respondent circulated four noticesto its employees counteracting the union campaign propa-ganda, and at the same time, alluding to future wageincreases. By announcement on December 5, the Respon-dent stated in pertinent part:We have every intention of raising your wage rates inthe very near future-whether a union represents youor not. However, we can't continue to increase yourwage rates in the future unless we can continue to grow.In a major way, our growth depends upon the loyalty ofour customers. Our customers depend almost exclusive-ly upon us as the source of their paint brushes androllers. We need to assure them that we can continue to9 171 NLRB 512 (1968).io The Great Atlantic & Pacific Tea Company. Inc., 166 NLRB 27. 29. fn.1 (1967).567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupply them regularly and without the disruptionscaused by strikes. In the event of a strike, many of ourcustomers would surely leave us for other suppliers.On December 8, a second notice in part reflected that:The Union has been stating that they can guaranteethat pay will be going up if they win the election. Webelieve that this propaganda is designed to mislead you.As you all know, the Federal minimum wage will goup in January 1976. We have longed planned to put ageneral increase into effect at that time. This decisionwas made before the union began its campaign here inFarmerville. It will not be changed by your vote in thiselection. However, if the Union wins the election thediscretionary increase for employees who are now at orabove the minimum wage may have to be delayed untilwe can reach an agreement with the Union oneconomic issues. It is our intention that we would offerthe same general increase in January whether or not theUnion wins the election.Several days later, on December 9, a third noticecirculated by the Respondent stated in pertinent part that:The Union has been promising a pay increase if theywon the election. This is more union propaganda. Apay increase is scheduled for the near future whether ornot the Union wins. The size of the increase will not beinfluenced by the outcome of the election.Again on December 11, a fourth notice contained thefollowing:We have just been told that there had been rumorsspread that this plant will close down if the Union wonthe election, or that pay increases would be delayed ordiminished. However, no one has been authorized tospeak for management on this important subject. Let usset the record straight.Similarly, pay increases are scheduled for the nearfuture regardless of the results of the election. Further-more, we commit ourselves to continue to follow thepolicy of increasing our employees' pay as the produc-tivity and efficiency of this plant improves. It is ourintention that the size and timing of future increaseswill not be influenced by the outcome of this election;we will grant the maximum increases that are reason-able, whether or not the Union wins the election.However, to be perfectly honest, we would be prohibit-ed from unilaterally granting discretionary increases ifthe Union won the election. We will not then be able togrant any discretionary increases until an agreement isreached. This might take months. Sometimes suchbargaining has taken over a year. These are the factsabout future pay increases. Do not be mislead byrumors.The first of January, consistent with past practice, theRespondent put the wage increase into effect, increasing allemployees to the new minimum wage, and raising allothers who were at or above the new minimum to a higherwage level.As alleged in the complaint, the General Counsel assertsthat "On or about December 5 and 8, 1975, Respondent, atits Farmerville, Louisiana, facility, promised its employeesin writing a general wage increase if the Union wassuccessful in the election." The Respondent admits thepromise of the wage increase but denies that such wascontingent upon a union victory. As to the issue ofannouncing the wage increase, the Respondent admits that,in granting wage increases in 1973 and 1974, there hadbeen no formal announcement made, but, according toArena's credible testimony, justified the decision toannounce the 1975 increase on the twofold ground thatthere had been so many questions asked by employeesconcerning pay increases at that time and because theUnion had raised the issue of pay raises in connection withits campaign propaganda. The credited testimony of bothArena and Lawson indicates that they were commonlyaware the prior June of the necessity of a general wage inJanuary because the imposition of a higher minimum wagewould have the effect of placing new employees on aboutthe same pay level as the older, experienced employees.The decision as to how the increase would be implementedwas made by Arena and Lawson a week or so before theannouncement, after conferring with the Company'sattorney concerning its legality.The fact that the Respondent deemed it necessary toissue several notices in announcing the wage increase isexplained on the face of the notices themselves. Inasmuchas the 1975 raise appears to be but a continuation of anexisting practice, I find nothing violative of the Act in theRespondent's announcement of a general wage increase.As to the real question raised by the complaint allegationof whether the Respondent's promise of an increase wasmade contingent upon the Union being successful in theelection, a perusal of the announcements reveals that suchis not the case. As to a general wage increase, theRespondent made it quite clear to its employees that suchwould be forthcoming "whether a union represents you ornot," that the decision as to a general increase "will not bechanged by your vote in this election," that "It is ourintention that we would offer the same general increases inJanuary whether or not the Union wins the election," that"pay increases are scheduled for the near future regardlessof the results of the election," and that "The size andtiming of future increases will not be influenced by theoutcome of this election." The sole ground upon which theGeneral Counsel must rely in support of his position is thepronouncement to the effect that, "If the Union wins theelection, the discretionary increase for employees who areat or above the minimum wage may have to be delayeduntil we can reach an agreement with the Union oneconomic issues," and "we would be prohibited fromunilaterally granting discretionary increases if the Unionwon the election. We would not be able to grant anydiscretionary increases until an agreement is reached. Thismight take months. Sometimes such bargaining has takenover a year."In essence, what the Respondent announced to itsemployees is that they would receive a general wage568 BAKER BRUSH CO., INC.increase whether the Union won or not, but that discretion-ary wage increases would have to wait on an agreementwith the Union should the Union win the election. This, inno way, may be equated to the assertion that the promiseof a general wage increase was made contingent upon theUnion winning the election. As convincingly argued by theRespondent, the Company's statement that unilateraldiscretionary wage increases could not be granted shouldthe Union win the election until an agreement could benegotiated with the Union concerning wages is nothingmore than a correct interpretation of the effect of Section8(a)(5) of the Act. Further, its statement that this couldtake months and that sometimes such bargaining has takenover a year constitutes a prediction as to what might occurand a statement of an economic fact, both, I find, protectedunder Section 8(c) of the Act.I find that the General Counsel has failed to prove itscomplaint allegation that the Respondent violated Section8(a)(l) in announcing to its employees a general wageincrease.IV. THE OBJECTIONS TO ELECTIONAs heretofore noted, Petitioner's objections to electionbefore me for resolution are Objections 2, 7, 10, and 12.Objection 2 reads:The employer questioned employees at length inprivate conversations as to the manner in which thoseemployees would vote at the election.The record testimony relied on to support this objectionappears to be that of Gibson and Kennedy attributing toGunter such interrogation. Based upon the evidencediscussed herein relating to alleged 8(a)(1) conduct, andspecifically my adverse findings as to the credibility ofGibson and Kennedy and for reasons expressed in findingno unfair labor practices in this regard, I find that theEmployer did not engage in the objectional conductasserted, and shall recommend that Objection 2 bedismissed.Objection 7 reads:The employer promised a wage increase in theimmediate future but threatened not to provide suchincrease for an extended period of time, "for more thana year," in the event of a union victory.For reasons expressed above in finding no unfair laborpractice as to the complaint allegation in this regard, Ifurther find that the Employer's promise of a wage increasecontains no threat to withhold such an increase in the eventof a union victory. I shall recommend that Objection 7 bedismissed.Objection 10 reads:The employer provided additional new benefits to theemployees prior to the election, including providingfree turkeys on the day before Thanksgiving-for thefirst time since the opening of the plant-and promising(and actually providing) an alaborate champagne partyin the event of the union defeat.As to the assertions contained in Objection 10, 1 findthem to be unsupported by the evidence and without merit.No evidence of any kind was offered in connection withthe allegation pertaining to "additional new benefits" or toa champagne party. For reasons set forth above in findingno unlawful conduct on the part of the Employer withrespect to providing its employees with turkeys onThanksgiving, I shall recommend that Objection 10 bedismissed.Objection 12 reads as follows:By placing town police at positions where unionrepresentatives distributed literature, the employercreated the false impression that union representativeswere law violators.The record reveals that, on numerous occasions duringlate November and early December, Raymond Davis andCharles Calhoun, organizers for the Union, engagedthemselves in passing out leaflets on a narrow road next tothe Respondent's plant between 4 and 4:45 p.m., as theshift changed. It was customary for Davis to station himselfat one end of the service road and Calhoun at the other,and hand out leaflets to those cars that would stop as theyeither arrived for work or left the plant at the end of theirshift.On December 4, because he had received a number oftraffic complaints from employees over a period of time, aswell as a complaint from Davis himself concerning a threatto his safety, Deputy Marshall George Cothran, on patrolwith Deputy Sheriff Robert Taylor, went out to the plant totalk with Davis. After introducing themselves, the lawofficials told Davis that they were not there to harass themor to interfere with their business in any way, but that theyhad had complaints from people to the effect that he hadstepped in front of vehicles and stopped traffic. Cothrantold Davis and Calhoun that he was under the impressionthat the two parallel side roads next to the plant werededicated streets (town roads) and that he intended tocheck with Lawson, and that if this were so, he wantedDavis to move over there where he would have more roomto operate.The two police officers then went into the plant and metwith the two plant managers, Lawson and Arena, and withHorace Thompson, company attorney. Cothran explainedto Thompson and the company officials about thecomplaints which he had received and indicated that hehad already talked to Davis about them. Cothran ex-plained that the officers were not there to harass Davis anddid not want to interfere with his business. Upon learningthat the two streets were town streets and not companyproperty, Cothran told Thompson and Lawson that hewanted to move Davis up there where he would have roomto walk without blocking traffic. Lawson said that thiswould be fine with him as long as he stayed off companyproperty.The police officers accompanied by Thompson thenwent back outside and met with Davis and Calhoun.Cothran indicated to Davis that the two roads were publicstreets, and that he should move his handbilling up there,and explained to him why they were asking him to move.Cothran told Davis that they were merely trying to keep569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe peace and that he did not want either him or the peopleat Baker Brush to be harassed. Davis told Cothran that hewanted to hand out leaflets on 4 more specific days prior tothe election, and agreed to move from the rear of the plantto the side of the plant where the roads were wider.Cothran informed Davis that he would work an officerwith him on each occasion, that if they then got complaintsthey would know whether they were justified or whethersomebody wasjust trying to cause problems.The following afternoon around 4:15 p.m., Cothran, incivilian clothes and in his civilian vehicle while off duty,went out to the plant and worked with Davis on the westend of the plant where the majority of the employees cameout. Another officer, Rushing, went to the east end withCalhoun. There was no interference with traffic andnobody bothered the union officials. When the shift changewas over, approximately 20 minutes later, Cothran talkedto Davis and informed him that, if he conducted himself inthe same way as he had that day, he did not see any reasonfor them to be out there, and that the police officers wouldnot be back. This was the last and only time the policeofficers appeared at the site of the union handbilling.This account of the entire matter is based upon thecredited testimony of Deputy Marshall Cothran andDeputy Sheriff Taylor, both of whom I found to be mostreliable witnesses. While Davis' version differs in someparticulars with that of the law officers, the variance I findon crucial matters is of little moment. To the extent thatthere is a conflict, however, I credit Cothran and Taylor."tThe very limited question presented is whether, on thesefacts, the Employer created the false impression that theunion representatives were law violators. There is noassertion that the Employer or the police interfered in anyway with union communications, or that the police at anytime intimidated or coerced employees or otherwiseinjected themselves into election issues or union mattersgenerally. To uphold the Union's objection in this regard,one must find on the credible evidence that officersCothran and Taylor were acting as agents for theEmployer, and that, in doing so, by their mere presenceduring the handbilling on this occasion they misrepresent-" Davis testified that during the conversation with attorney Thompson,the two officers, and Calhoun, Thompson insinuated that the reason thepolice were there was because the Company paid taxes there and he did not.Calhoun, although present during the entire heanng, was not called upon toed to the employees that the union representatives were lawviolators. I am not prepared to so find.The crucial facts as established by credible evidencereflects that Cothran, in initially approaching Davis, did soon his own and in line of duty based upon employeecomplaints that in the course of handbilling on the narrowstreet Davis had blocked employees' egress from the plantparking lot, in one instance requiring a lady to leave theroad to avoid him. After initiating the visit to the plant,and, on his own, ascertaining that another road, just asconvenient for Davis but much wider, was a public road,Cothran requested that Davis and Calhoun make thechange. Thereafter, on one 20-minute occasion, Cothran,in civilian clothes and in his civilian pickup truck, and adeputy, stationed themselves near the two union officialswhile they passed out handbills. On these facts, I findneither an agency relationship nor a factual misrepresenta-tion. As enunciated by the Board in Hollywood CeramicsCompany, Inc., 12 "an election should be set aside onlywhere there has been a misrepresentation or other similarcampaign trickery, which involves a substantial departurefrom the truth...." Thus, I find without merit thePetitioner's Objection 12, and shall recommend that it bedismissed. On the total record, I find that the Employer hasengaged in no conduct warranting the setting aside of theelection.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWi. Baker Brush Co., Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. International Leather Goods, Plastics & NoveltyWorkers' Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The Respondent has not engaged in any unfair laborpractices as alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]testify. Both Cothran and Taylor denied that attorney Thompson made anysuch statement. I credit their denial.12 140 NLRB 221, 224(1962).570